..




Honorable S. K. Long                 Opinion No. 0-4404-A
County Attorney                      Re: Reconsideration of Opinion No.
Jefferson County                          O-4404 (Jefferson County Bonds)
Beaumont, Texas

Dear Sir:

                We acknowledge receipt of your request for a reconsidera-
tion of opinion No. o-4404, together with a rather exhaustive brief on the
points involved.

                 We have carefully reconsidered our former opinion in the
light of the brief submitted, and while we appreciate your position we still
think our former opinion as to the eligibility of the Dryden Ferry Bridge
bonds for participation in the County and Road District Highway Fund is
correct.

                On May 22, 1942, we had a request from Honorable Melvin
Combs, Criminal District Attorney of Jefferson County, to reconsider opin-
ion ‘9-4404, and it appears that after reconsjdering same, he was advised
that we were “convinced that the conclusion reached therein is correct.”

                There has been no such change in the law since that date
which would make these bonds eligible, and you are advised that we adhere
to the conclusion reached in said opinion o-4044.

                                     Yours very truly
APPROVED     MAR 14.1944
                                     ATTORNEYGENERALOF             TEXAS
/s/ Geo~. G. Blackburn
Acting Attorney General
of Texas

                                     By   /s/   C. F. Gibson
                                                       C. F. Gibson
                                                           Assistant

CFG:ncd/cm

APPROVED
Opinion Committee
BY /s/~ BWB
   Chaxrman